Citation Nr: 0628996	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  02-02 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from October 1961 to August 
1962.  He also had service in the U.S. Army Reserve.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in Winston-Salem, North 
Carolina.  

In an August 2002 decision, the Board determined that new and 
material evidence had been received to reopen the claim for 
service connection for a back disorder and denied service 
connection for such a disorder.  The veteran appealed the 
August 2002 Board decision to the United States Court of 
Appeals for Veterans Claims (Court).

In a March 2003 order, the Court granted a January 2003 
motion from the counsel for the VA Secretary to vacate an 
August 2002 Board decision, denying service connection for a 
back disorder, and remanded the case for readjudication and 
compliance with the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA). 

The case was remanded in July 2003 and has been returned to 
the Board for review.  


FINDINGS OF FACT

1.  By unappealed RO decision of May 1998, it was determined 
that there was no new and material evidence to reopen the 
claim for service connection for a back disability.

2.  Evidence received subsequent to the May 1998 RO decision 
is of such significance that it must be considered in order 
to fairly decide the merits of the claim.

3.  The veteran's low back condition in service was acute and 
transitory, and resolved without residual disability.

4.  The veteran's current back disability, first found many 
years after service, is not related to disease or injury in 
service, including the acute low back condition.


CONCLUSIONS OF LAW

1.  The unappealed May 1998 RO rating decision, determining 
that there was no new and material evidence to reopen the 
claim for service connection for a back disability, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2001).

2.  New and material evidence has been received to reopen the 
claim for service connection for a back disability.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a), effective 
prior to Aug. 29, 2001.

3.  A chronic back disability, including lumbar spondylosis 
with degenerative disc disease, was not incurred in or 
aggravated by active service; nor may arthritis of the lumbar 
spine be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice requirements have been satisfied by virtue of letters 
sent to the veteran in August 2001, July 2003, and December 
2004.  The content of the notices fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Although the notices were not sent until after the initial 
rating denying the claim, the Board finds that any defect 
with respect to the timing of the required notice was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 

In reviewing an application to reopen a claim of service 
connection, the Court has held that the VA must notify a 
veteran of the evidence and information that is necessary to 
both reopen his claim and to establish his entitlement to the 
underlying claim for the benefit sought.  Kent v. Nicholson, 
No. 04-181 (Vet. App. Mar. 31, 2006).  While the letters sent 
to the veteran regarding his application to reopen a claim 
for service connection for a back disorder did not comply 
with the dictates outlined in Kent, in light of the fact that 
the claim has been reopened and reviewed on a de novo basis, 
the Board does not find that the veteran is prejudiced.  
Moreover, because service connection has been denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure-to-notify prejudice 
to the appellant.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.    

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

New and material evidence to reopen a claim for a back 
disorder

A 1962 RO rating decision denied service connection for 
residuals of a back injury.  The veteran was notified of the 
decision in October 1962 and he did not appeal.  That 
decision is final.

In a May 1998 RO rating decision, it was determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for a back disorder.  The 
veteran was notified of this determination in May 1998 and he 
did not appeal.  Thus, the May 1998 rating decision is final.  
In such cases, it must first be determined whether or not new 
and material evidence has been submitted such that the claim 
may now be reopened.  38 U.S.C.A. §§ 5108, 7105.

In 2000, the veteran submitted an application to reopen the 
claim for service connection for a back disorder. 

The evidence of record at the time of the May 1998 RO rating 
decision consisted of statements from the veteran and his 
spouse to the effect that he had a back condition related to 
an injury in service; statements from his commanding officer 
in service to the effect that the veteran had been exempted 
from physical training in service due to a back condition; 
and VA, private, and service medical records that did not 
show the presence of a chronic acquired back disability until 
the 1990's. 

Since the claim has been previously denied, this is a claim 
to reopen.  In order to reopen a claim which has been 
previously denied and which is final, the claimant must 
present new and material evidence.  38 U.S.C.A. § 5108.  New 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156; See Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board notes that the standard for new and material 
evidence was amended.  See 38 C.F.R. § 3.156(a) (2005).  
However, that amendment applies only to claims to reopen 
received on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(August 29, 2001).  Since this claim was received before that 
date, the law in effect when the claim was filed is 
applicable.  That is the standard discussed above.

The evidence submitted since the April 1962 rating decision 
includes copies of private and VA medical records, written 
statements of the veteran, and a transcript of the video 
conference hearing held in May 2002.

The veteran's testimony is to the effect that he had 
continuous back problems since separation from service.  This 
evidence is presumed credible for the limited purpose of 
ascertaining its materiality.  See Justus v. Principi, 3 Vet. 
App. 510 (1992).  Because it indicates that the veteran has 
had continuous back problems since separation from service 
and makes it more likely that his claim for service 
connection for a back disability is plausible, this evidence 
when considered with the other evidence of record in May 1998 
contributes a more complete picture to the veteran's claim 
and is so significant that it must be considered in order to 
fairly decide the claim for service connection for a back 
disability.  Hodge, 155 F. 3d 1356; Elkins v. West, 12 Vet. 
App. 209 (1999).  Hence, the Board finds that new and 
material evidence has been submitted to reopen the claim for 
service connection for a back disability.

Having reopened the veteran's claim, the current decision 
will be based on a de novo review of the record.  Before the 
Board may proceed, however, it must first determine whether 
rendering a decision will prejudice the veteran in the course 
of his appeal.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  Because the RO also reviewed the case on a de novo 
basis, the appellant is not prejudiced.

Entitlement to service connection for a back disability

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131.

If a condition noted during service is not shown to be 
chronic, continuity of symptoms sufficient to establish the 
chronic character of the condition after service must be 
present for an appropriate grant of service connection.  
38 C.F.R. § 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases (e.g., arthritis) which are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board will now consider the veteran's entitlement to 
service connection for a back disability.  The evidence 
reveals that the veteran sustained a back injury in an 
automobile accident in 1959, and that the back condition had 
resolved prior to his entry into service as indicated by the 
report of his medical examination in September 1961 for entry 
on active duty and a private medical report dated in 
September 1962.  This private medical report notes that the 
veteran was seen on many occasions in 1960 for complaints of 
low back pain following an automobile accident.  The 
physician opined that the veteran had fully recovered from 
that episode and that when the veteran was last seen in March 
1961 there was no disability.

Service medical records show that the veteran underwent a 
medical examination in September 1961 for entry on active 
duty.  A low back condition was not found.  In March 1962, 
the veteran was seen for pain in the left lumbar area and 
right leg.  No significant abnormality was found.  He was 
recommended for X- rays and placed on light duty.  X-rays of 
the veteran's lumbar spine in May 1962 were normal.  

In June 1962, he was seen for back problems.  It was noted 
that he was obese with left herniated nucleus pulposus, 
spasm, etc, and not in shape for physical training.  The 
veteran was given a profile that excluded him from performing 
physical training and prolonged marching because of a 
ruptured disc.

The veteran was examined in June 1962 for separation from 
service.  It was noted that he had a bad back in May 1962 
that had improved.  The diagnosis was sprain of hamstrings 
with no other evidence of herniated nucleus pulposus present.  
X-rays of the lumbosacral spine were reported as negative. 

The veteran underwent a VA medical examination in September 
1962.  He gave a history of a back injury in an automobile 
accident in 1959 and later in May 1962 while doing 
calisthenics in service.  He complained of low back pain.  No 
significant abnormality of the back was found.  X-ray of the 
lumbosacral spine showed evidence of previous opaque study, 
as opaque material was seen in the lower spinal canal.  The 
diagnosis was history of injury to back. 

Private medical reports show that the veteran was treated for 
various joint pains due to rheumatoid arthritis from around 
1990.  A report of treatment in January 1997 shows a 
diagnosis of left sciatica.  VA and private treatment records 
show that the veteran has continued to receive medical care 
for his back disability.  The various diagnoses include 
spinal stenosis; spondylitic changes mostly at L4-5 and L5-
S1; facet arthropathy, particularly on the right side at L5-
S1 and L4-5; spinal enthesopathy; degenerative disc disease 
at L4-5 and L5-S1, and to a lesser extent at L3-4; and lumbar 
spondylosis with degenerative disc disease.  

The veteran's problem with the claim for service connection 
is the absence of any objective clinical findings of back 
problems for many years after service and the absence of a 
medical opinion linking his current back disability to 
service.  At the time of his medical examination in June 1962 
for separation from service it was noted that he had a bad 
back in May 1962 that had improved.  The diagnosis was sprain 
of hamstrings with no evidence of herniated nucleus pulposus 
present.  X-rays of the lumbosacral spine were reported as 
negative at that examination.

The post service medical records reveal that the veteran 
underwent a VA medical examination in September 1962 and that 
a back disorder was not found.  In fact, the post-service 
records do not demonstrate the presence of a chronic back 
disability until 1997 when he was receiving treatment for 
rheumatoid arthritis, some 35 years after service discharge.  
Such a delay is evidence against the claim.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000).   

Furthermore, there is no competent medical evidence showing 
that a lumbar spine disorder is directly related to service.  
The only medical opinion of record that pertains to the 
etiology of the back disability is that of a private 
physician who examined the veteran in October 2001.  The 
veteran was examined in order to obtain an opinion as to the 
etiology of his back condition.  Significantly, this 
physician opined that the veteran's back condition, lumbar 
spondylosis with degenerative disc disease, was most likely 
due to normal wear and tear of aging in a person who 
otherwise was obese and had typical degenerative findings of 
the lumbar spine.  The examiner also noted his orthopedic 
abnormalities such as hip and knee problems also contributed 
to his spinal disability.  There is no competent medical 
evidence of record to refute that opinion or that links the 
veteran's low back disability to an incident of service.

The record contains statements from the veteran's spouse and 
fellow service personnel.  A statement from the veteran's 
wife was received in September 1962. The statement was to the 
effect that the veteran had injured his back in an automobile 
accident in 1959, but that the condition had improved and he 
was doing well until active service when he began having 
severe back pain.

Statements from service comrades of the veteran were received 
in 2001.  The statements dated in August 2001 are to the 
effect that the veteran had sustained a back injury in 
service of unknown extent.  However, these statements are not 
competent evidence of a medical link between the current 
disability and service because the record does not show that 
either has the training, experience or education to make 
medical diagnoses, statements or opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The veteran's testimony is to the effect that he has had 
continuous problems with his back since separation from 
service; and that he treated himself with aspirin, massages 
from his wife, and a back brace used to treat his preservice 
back condition, but those statements are outweighed by the 
absence of any objective clinical findings of back problems 
for many years after service, the June 1997 private medical 
report which noted that the veteran only recently began to 
develop problems with his back and proximal posterior thighs, 
and the October 2001 opinion against the claim.  The Board 
finds that the evidence of record does not demonstrate the 
presence of a chronic back disability until the 1990's and 
does not show the presence of continuous back problems since 
the veteran's separation from service.  38 C.F.R. § 3.303(b). 

The Board finds that to attribute the veteran's back 
disability to his military service without objective medical 
evidence would require excessive speculation.  The Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for a back disability.    


ORDER

Service connection for a back disorder is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


